United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                                November 30, 2001


By the Court:

UNITED STATES OF AMERICA,                     ]   Appeal from the United
        Plaintiff-Appellee,                   ]   States District Court for
                                              ]   the Western District of
No. 01-2471                      v.           ]   Wisconsin.
                                              ]
MICHAEL R. SIEGLER,                           ]   No. 00-CR-75-C-01
        Defendant-Appellant.                  ]
                                              ]   Barbara B. Crabb,
                                              ]        Chief Judge.



     The opinion of this Court issued on this date is corrected
as follows:

                Within the caption, the district court case number
                should be No. 00-CR-75-C-01.